By the court.

Parker, J.
The statute enacting that no action shall ever be sustained against an executor or administrator, unless the demand was exhibited to the executor or administrator sued, was not intended to provide a mere form, and make the visible exhibition of the claim an essential requisite in a case where a demand being made upon the executor or administrator, and the nature of the claim being fhlly understood, its validity is admitted, and payment promised.
It appears here that the plaintiff duly demanded payment within two years from the original grant of administration to the executor ; and the defendant must have had full *261knowledge of the demand claimed, for he admitted its existence, and promised to pay, but was not then able to do so. A presentation of the note after this would have been an idle ceremony.
The transaction may be considered equivalent to an exhibition of the demand, within the meaning of the statute, or as evidence from which a jury ought to find that the note had been presented to the defendant at some prior date, and in either view there must be
Judgment on the verdict.